EXHIBIT 10.1




FORBEARANCE AGREEMENT




THIS FORBEARANCE AGREEMENT (“Agreement”), dated to be effective as of July 1,
2008 (“Effective Date”), is executed and delivered by and between American
Mortgage Acceptance Company (“Borrower”) and Centerline Holding
Company (“Lender”).


BACKGROUND


WHEREAS, Borrower and Lender are parties to a First Amended and Restated Loan
Agreement dated September 17, 2007, as amended by an Amendment to the First
Amended and Restated Loan Agreement dated as of July 1, 2008 (as amended, and
modified, restated and/or supplemented from time to time, the “Loan Agreement”)
(capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement); and


WHEREAS, Borrower has defaulted on its obligations under the Loan Agreement as
set forth herein, and Lender has agreed to forbear from exercising its rights
and remedies under the Loan Agreement and the other Loan Documents upon the
terms and conditions set forth in this Agreement; and


NOW THEREFORE, in consideration of the foregoing premises and the promises and
the agreements hereinafter set forth, the parties hereto hereby agree as
follows: 


A G R E E M E N T:


1.  Defaults.  Borrower hereby acknowledges that certain Events of Default under
Sections 7.1, 7.3, 7.4 and 7.5 of the Loan Agreement have occurred and are
continuing.


2.  Acknowledgment of Obligations.  Borrower hereby acknowledges that it is
unconditionally liable to Lender for the immediate and full payment of its
Obligations under the Loan Documents, and that as of the Effective Date,
Borrower has no defenses, counterclaims or setoffs with respect to the full and
immediate payment of any or all of the Obligations. 


3.  Forbearance.  During the Forbearance Period (as defined below), Lender
agrees to forbear from instituting any remedies under the Loan Documents
provided, (i) Borrower pays the base rate of interest due under the Loan
Agreement on a current basis, and (ii) no lender under any other credit facility
under which Borrower is obligated accelerates the maturity of such facility upon
default or otherwise exercises its remedies as a lender under such facility
(each a “Forbearance Termination Event”).  Notwithstanding the foregoing, (i)
any forbearance granted by Lender shall not constitute and shall not be
construed or interpreted to constitute a waiver of any Default or Event of
Default which may now or hereafter exist under the Loan Documents, and (ii) this
Agreement and the forbearance granted by Lender hereunder shall not constitute
an amendment or modification of any of the Loan Documents.  All other rights of
Lender contained in the Loan Documents shall remain in full force and effect. 
Upon the termination of the Forbearance Period (as defined below), or earlier,
upon the occurrence of a Forbearance Termination Event, Lender shall have the
right to immediately cease or terminate Lender’s forbearance hereunder, without
further notice, demand, presentment, notice of dishonor, notice of acceleration,
notice of intent to replevy, protest or other formalities of any kind, all of
which are hereby expressly waived by Borrower, whereupon Lender shall be
entitled to exercise all rights and remedies available to Lender under the Loan
Documents or at law, in equity or otherwise, including, without limitation,
institution of collection actions against the Borrower.  All periods of
limitation specified by statute and all defenses of laches or waiver as to any
Default or Event of Default existing on the Effective Date or arising during the
Forbearance Period (as defined below) will be tolled and otherwise suspended
during the Forbearance Period. During the Forbearance Period, no payment of
preferred or common dividends (“Dividends”) shall be made by Borrower to its
shareholders as long as any Default or Event of Default exists, provided that
the Borrower shall not be prohibited from paying any Dividends necessary in
order to maintain Borrower’s tax status as a real estate investment trust
(REIT).



--------------------------------------------------------------------------------


4.  Forbearance Period.  The Forbearance Period (herein so called) shall
commence on the Effective Date of this Agreement, and shall automatically
terminate or expire, without notice, on June 30, 2009.


5.  No Amendment or Modification.  Except as expressly provided in this
Agreement, nothing contained herein shall in any manner be construed to amend or
modify the terms and provisions of the Loan Documents.


6.  No Waiver, Strict Performance.


(a)  Borrower hereby expressly acknowledges and agrees that (i) no failure or
delay by Lender in exercising any right, power or remedy under this Agreement or
under any of the Loan Documents shall operate as a waiver thereof, (ii) no
failure or delay by Lender to insist upon the strict performance by Borrower or
any term, condition or covenant under this Agreement or the Loan Documents or to
exercise any right, power or remedy as a result of the breach thereof shall
constitute a waiver of any such term, condition or covenant under this Agreement
or the Loan Documents or of any breach thereof or preclude Lender from insisting
on the strict performance thereof, (iii) no single or partial exercise of any
right, power or remedy of Lender shall preclude further exercise of any right,
power or remedy under this Agreement or under the Loan Documents, (iv) Lender’s
execution of this Agreement shall not operate as a waiver of any right, power or
remedy available to Lender before the Effective Date as a result of matters that
occurred before the Effective Date, and (v) except as expressly set forth
herein, the acceptance by Lender of a partial payment of any amount due under
the terms hereof shall not preclude Lender from requiring the full and timely
payment of any and all amounts due under the terms hereof or any of the Loan
Documents.


(b)  Lender hereby further reserves its rights and remedies regarding all
current and prior Defaults of Borrower and Borrower hereby acknowledges Lender’s
reservation of rights and remedies regarding all current and prior Defaults of
Borrower including, but not limited to, the Defaults set forth in the Notice of
Event of Default and Reservation of Rights Letters sent by Lender to Borrower on
January 23, 2008, March 3, 2008 and June 10, 2008.



--------------------------------------------------------------------------------


(c)  The execution of this Forbearance Agreement by Borrower and Lender shall in
no manner impair, reduce or alter any Obligations of Borrower to Lender pursuant
to Loan Documents prior to the date hereof.


7.  Power and Authority; Legal, Valid, Binding Obligations.  Borrower has full
power, authority and legal right to execute, deliver and perform its obligations
under the Loan Documents to which it is a party and this Agreement.  Borrower
has taken all necessary actions to authorize the execution, delivery and
performance by it of each of the Loan Documents to which it is a party and to
authorize its execution and performance of this Agreement.  Each of the Loan
Documents to which Borrower is a party and this Agreement have been duly
executed and delivered on behalf of Borrower.  Each of the Loan Documents and
each agreement, certificate, document, instrument or other paper delivered
pursuant thereto, to which Borrower is a party, and this Agreement, constitutes
the legal, valid and binding obligation of Borrower enforceable against Borrower
in accordance with its terms.


8.  Governing Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to the laws governing conflicts of law.


9.  Claims Release.   Borrower represents and warrants that there exist no
claims by Borrower against Lender, its subsidiaries and affiliates and/or their
respective directors, trustees, officers, employees, agents, affiliates,
successors, administrators and assigns, including, without limitation,
Centerline Servicing Inc. (the "Released Parties"), with respect to the Loan
Documents or any actions taken by the Released Parties pursuant thereto
(“Claims”), and further releases the Released Parties, of and from any and all
Claims which may exist as of the date of this Amendment.


10.  Headings.  The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.


11.  Successors and Assigns.  This Agreement is binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, legal and personal
representatives, successors and assigns, provided, however, that the foregoing
shall not be construed to confer any right, title, benefit, cause of action or
remedy upon any entity not a party hereto, which such party would not or did not
otherwise possess.


12.  Construction.  Whenever the context hereof so requires, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.



--------------------------------------------------------------------------------


13.  Amendment.  The provisions of this Agreement may be amended or waived only
by an instrument in writing signed by the parties hereto.


14.  Severability.  If any clause or provisions of this Agreement is or should
ever be held to be illegal, invalid or unenforceable under any present or future
law applicable to the terms hereof, then and in that event, it is the intention
of the parties hereto that the remainder of this Agreement shall not be affected
thereby, and that in lieu of each such clause or provision of this Agreement
that it illegal, invalid or unenforceable, such clause or provisions shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.


15.  Counterparts.  To facilitate execution, this Agreement may be executed in
as many counterparts as may be convenient or required, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. 
           






[Remainder of Page Intentionally Left Blank/Signature Page Follows]



--------------------------------------------------------------------------------


 
EXECUTED to be effective as of the date first above written.








              
 
                                                                   

 
 
THE BORROWER:
 
AMERICAN MORTGAGE ACCEPTANCE COMPANY
 
By:   /s/Donald J. Meyer
Name: Donald J. Meyer
Title:   Chief Executive Officer
 
 
 
THE LENDER:
 
CENTERLINE HOLDING COMPANY
 
By:   /s/ Marc D. Schnitzer
Name: Marc D. Schnitzer
Title:   Chief Executive Officer
 
 

[Signature Page of Forbearance Agreement]

